Carroll, J.
These three petitions under the mill act (R. L. c. 196, G. L. c. 253) were tried together. A verdict was returned for the petitioner in each case and the respondent excepted.
The respondent had the right to maintain the permanent structure of its dam on the Chicopee River to the height at which it had been maintained prior to 1917, together with flashboards thereon of a total height of fourteen inches above the permanent structure of the dam, as it had existed before 1917. In September, 1920, a new gate house was built and the permanent structure for about thirty feet “ along the dam adjacent to the gate-house . . . was raised fourteen inches above its former level.” The respondent admitted that during the years 1919 and 1920 it maintained flash-boards twenty-two inches above the lower level of the permanent structure.
There was evidence that in the years 1915 and 1916 twenty-two inch flashboards were maintained. There also was evidence tending to show that prior to 1918 the flash-boards were not higher than fourteen inches; that in 1918, 1919 and 1920 flashboards from twenty-two to twenty-six inches above the permanent dam were maintained. The jury viewed the respondent’s dam and the lands alleged to have been flowed. There was evidence for the jury of the damage done to the petitioners’ properties from the fiowage arising from the increase in the extent of the flashboards. If the jury believed the witnesses for the petitioners, they could find that when the fourteen inch flashboards were maintained the land was not flooded; that in 1918, 1919 and 1920 when the flashboards were from twenty-two to twenty-six inches in height the petitioners’ real estate was flooded and damage done to their crops. The respondent’s testimony was to the effect that the flashboards in 1917 and 1918 were only fourteen inches; that in 1919 and 1920 they were not higher than twenty-two inches, and with the larger flashboards the water could not flood the petitioners’ real estate. Without reciting all the evidence supporting these claims of the petitioners and (of) the respondent, the ques*444tians were of fact for the jury; and there was no error of law in refusing the respondent’s requests.
On all the evidence the jury could find that the flowage of the land in 1918, 1919 and 1920 was caused, not by excessive rainfall, but by the backwater from the river, and that there was a causal connection between the raising of the flash-boards and the flooding of the land. There was more than a mere scintilla of evidence in support of the petitioners’ contention. However probable the evidence of the respondent may appear, we cannot disturb the findings of the jury.
All the questions raised by the exceptions were properly left to the jury to decide, and, as no error of law is shown the exceptions must be overruled in each case.

So ordered.